SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB [ X ] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2007 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52227 SECURE NETWERKS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-4910418 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 So. River Front Pkwy, Suite 125 South Jordan, Utah 84095 (Address of Principal Executive Offices) (Zip Code) (801) 816-2570 Issuer’s Telephone Number, Including Area Code (Former name or former address and former fiscal year, if changed since last report.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require4d to file such reports), and (2) has been subject to such filing requir4ements for the past 90 days.Yes [ x ]No[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of March 31, 2007, the Company had outstanding 500,000 shares of common stock. Transitional Small Business Disclosure Format (check one)[] Yes [x ] No 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REQUIRED BY FORM 10-QSB The Financial Statements of the Company are prepared as of March 31, 2007. CONTENTS Balance Sheet 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 3 SECURE NETWERKS, INC. Balance Sheet (Unaudited) ASSETS March 31, 2007 CURRENT ASSETS Cash and cash equivalents $ 7,088 Accounts receivable, net 44,964 Inventory 2,775 Loans receivable 4,420 Total Current Assets 59,247 TOTAL ASSETS $ 59,247 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 24,592 Accrued expenses 100,255 Notes payable, current portion 55,850 Notes payable - related parties, current portion 69,131 Total Current Liabilities 249,828 STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - Common stock, $0.001 par value; 100,000,000 shares authorized, 500,000 shares issued and outstanding 500 Additional paid-in capital (deficit) (500 ) Accumulated deficit (190,581 ) Total Stockholders' Deficit (190,581 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 59,247 4 SECURE NETWERKS, INC. Statements of Operations (Unaudited) For the Quarters Ended March 31, 2007 2006 NET REVENUES Product revenue $ 30,602 $ 82,169 Service revenue 28,405 16,480 Total Net Revenues 59,007 98,649 OPERATING EXPENSES Cost of sales - product 27,867 76,333 Cost of sales - service 6,559 11,715 Salaries and consulting 7,159 13,597 Professional fees 9,625 8,215 Selling, general and administrative 7,405 14,010 Total Operating Expenses 58,615 123,870 INCOME (LOSS) FROM OPERATIONS 392 (25,221 ) OTHER INCOME (EXPENSES) Interest expense (6,228 ) (4,775 ) Interest income 374 1,291 Gain on settlement of debt 8,108 Total Other Income (Expenses) 2,254 (3,484 ) INCOME (LOSS) BEFORE INCOME TAXES 2,646 (28,705 ) INCOME TAX EXPENSE - - NET INCOME (LOSS) $ 2,646 $ (28,705 ) BASIC AND DILUTED: Net income (loss) per common share $ 0.01 $ (0.06 ) Weighted average shares outstanding 500,000 500,000 5 SECURE NETWERKS, INC. Statements of Cash Flows (Unaudited) For the Quarters Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 2,646 $ (28,705 ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Bad debt expense - 213 Depreciation 156 234 Gain on settlement of debt (8,108 ) - Changes in operating assets and liabilities: Accounts receivable (7,777 ) (20,587 ) Inventory (35 ) 210 Other current assets (2,371 ) (740 ) Accounts payable and accrued expenses 6,322 2,626 Due to related parties - (9,435 ) Net Cash Used by Operating Activities (9,167 ) (56,184 ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - related parties 6,615 - Payment on notes payable - related parties - (2,000 ) Net Cash Provided (Used) by Financing Activities 6,615 (2,000 ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ (2,552 ) $ (58,184 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,640 63,468 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 7,088 $ 5,284 SUPPLEMENTAL CASH FLOW INFORMATION Cash Payments For: Interest $ 346 $ 759 Income taxes $ - $ - 6 SECURE NETWERKS, INC. Notes to the Financial Statements March 31, 2007 and December 31, 2005 NOTE 1 BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim consolidated financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its Form 10KSB filed on March 30, 2007.Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. NOTE 2 GOING CONCERN CONSIDERATIONS The accompanying condensed consolidated financial statements have been prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.As reported in its Annual Report on Form 10-KSB for the year ended December 31, 2006, the Company has incurred operating losses of approximately $193,000 from inception of the Company through December 31, 2006.The Company’s stockholders’ deficit at March 31, 2007 was $190,581.These factors combined, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans to address and alleviate these concerns are as follows: The Company’s management continues to develop a strategy of exploring all options available to it so that it can develop successful operations and have sufficient funds, therefore, as to be able to operate over the next twelve months.The Company is attempting to improve these conditions by way of financial assistance through issuances of additional equity and by generating revenues through sales of products and services.No assurance can be given that funds will be available, or, if available, that it will be on terms deemed satisfactory to management. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually attain profitable operations.The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of these uncertainties. NOTE 3 MATERIAL EVENTS Secure Netwerks, Inc. (the Company) was reincorporated under the laws of the State of Delaware on March 1, 2007 with authorized common stock of 100,000,000 shares and authorized preferred stock of 10,000,000 shares.Both classes of stock have a par value of $0.001 per share.The Company was originally formed as Secure Networks, Inc. under the laws of the State of Utah on February 4, 2004 prior to its reincorporation into Delaware. 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OR OPERATION You should read the following discussion of the company's financial condition and results of operations in conjunction with the audited financial statements and related notes included in the filing of the company’s latest annual 10-KSB.This discussion may contain forward-looking statements, including, without limitation, statements regarding our expectations, beliefs, intentions, or future strategies that are signified by the words "expects," "anticipates," "intends," "believes," or similar language.Actual results could differ materially from those projected in the forward looking statements.You should carefully consider the information under the caption "Risk Factors" in this filing, in addition to the other information set forth in this report.We caution you that Secure Netwerks’ business and financial performance is subject to substantial risks and uncertainties. Overview Secure Netwerks is a computer and technology hardware reseller to businesses and other organizations.Most of our clients are small and medium sized organizations, although we do attempt to market our products and services to larger organizations.We also outsource technology-related services to provide a full solution basket of technology products and services including hardware, software, network development and services.Our clients consist of some retail purchasers and small to medium- sized organizations, operating mostly in North America, but do have occasional clients in Europe.Our website is located at www.securenetwerks .com. Every company is different, and we treat every company differently depending on their needs assessment.Our assessment of client technology needs does not just involve building technology systems.We focus on the business strategies of our clients. The highlights of Secure Netwerks's approach include a phase, often around eight weeks, entitled Technology Discovery Session (TDS), that identifies the data, technical, business and functional requirements, creates a conceptual design of the overall solution, develops a visual prototype of the application, and delivers a solution roadmap for implementation. We first focus on collecting current hardware, software and procedures, business processes, personnel requirements and any other additional information that is deemed necessary. We then document the collected information to the extent required to adequately define the desired result. Subsequently, we focus on developing the future hardware, software and procedures to support the technology drivers for the organization. As part of this approach, we identify gaps between the client’s technology and their desired technology.We identify improvement / effectiveness measures that will assist the organization in achieving its current and future vision. Results of Operations Following is our discussion of the relevant items affecting results of operations for the periods ended March 31, 2007 and 2006. Revenues.Our products and services are broken down into two categories for revenue recognition purposes – (i) off-the-shelf hardware/software product sales, and (ii) outsourced information technology services.Our revenue recognition policy for these categories is as follows: 8 Revenue is recognized upon completion of services or delivery of goods where the sales price is fixed or determinable and collectibility is reasonably assured.Advance customer payments are recorded as deferred revenue until such time as they are recognized. Product sales are derived from the resale of off-the-shelf hardware and software packages.Product sales are not warranted by Secure Netwerks and may be subject only to warranties that may be provided by the product manufacturer.Therefore, product warranties have no effect on the financial statements.We have no sales arrangements encompassing multiple deliverables. Secure Netwerks generated net revenues of $59,007 for the three month period ended March 31, 2007, representing a 40% decrease compared to $98,649 in net revenues for the three month period ended March 31, 2006.During the first three months of 2007 and 2006, we received $30,602 and $82,169, respectively, in gross revenues from software and hardware product resales and equipment leasing, and $28,405 and $16,480, respectively, in gross revenues from information technology and other miscellaneous services.The decrease in revenues for the three month period ended March 31, 2007 is mainly the result of two large sales of computer hardware which were associated with equipment leases during the first three months of 2006.These transactions contributed approximately $30,500 during 2006.Although Secure Netwerks continues to pursue equipment leases, these transactions are sporadic and nothing as large as those in 2006 materialized during 2007.We do not anticipate that gross revenues from our base product and services will decrease.Our business model and objective is to receive recurring revenue from established clients.In addition, we procure and resell hardware and software packages to our clients as well as single transaction customers.Sales of software and hardware products are inherently unpredictable, but we anticipate that revenues from this activity will become more consistent as we grow our client base. Cost of Sales.Expenses which comprise cost of sales are the wholesale cost of hardware, software, any accompanying licenses, product sales commissions, and commissions paid in connection with information technology consulting contracts.Also included in cost of sales are personnel and materials costs to administer these information technology services.As more organizations utilize our technology services, future expenses included in cost of goods sold will increase as well as potential fee sharing expenses to organizations that assist us in providing these services. Cost of sales for the three month period ended March 31, 2007 was $34,426, a 61% decrease from $88,048 during the three month period ended March 31, 2006.The decrease is mainly the result of declining sales and the related decreased need to purchase products.The cost of sales will fluctuate in the future depending on the sales mix.As discussed above, during the three month period ended March 31, 2007, the Company sold less hardware and software but provided more in services as compared to the quarter ended March 31, 2006.The result was a lower cost of sales percentage due to the sales mix.As the company provides more services, cost of sales will decrease as the margins on services is much better than margins on hardware sales. Salaries and Consulting Expenses.Salaries and consulting expenses consist of salaries and benefits, company paid payroll taxes and outside consulting expenses.Salaries and consulting expenses for the three month period ended March 31, 2007 were $7,159, a 47% decrease from $13,597 during the three month period ended March 31, 2006.The decrease is mainly the result of the change in the way sales personnel are paid.The Company has pushed sales commission incentives rather than base salaries.This has contributed to the increase in cost of sales as well as the decrease in salaries expenses.Salaries and consulting expenses could increase if the Company hires additional personnel. 9 Professional Fees.Professional fees for the three month period ended March 31, 2007 were $9,625, representing a 17% increase compared to $8,215 during the three month period ended March 31, 2006.The increase was the result of legal and accounting fees associated with the spin-off of from the parent company, SportsNuts, Inc.Additional legal and accounting fees will be incurred during this transaction period. Selling, General and Administrative Expenses.Selling, general and administrative expenses have been comprised of advertising; bad debts; occupancy and office expenses; equipment leases; travel and other miscellaneous administrative expenses.Selling, general and administrative expenses for the three month period ended March 31, 2007 were $7,405, a 47% decrease from $14,010 during the three month period year ended March 31, 2006.We anticipated a decrease in these expenses as we endeavor to decrease certain costs associated with rent and occupancy-related expense.During the three month period ended March 31, 2007, the Company increased its advertising and marketing efforts through the purchase of customer lists as well as attending local trade shows. Other Income (Expense).We incurred net other income of $2,254 for the three month period ended March 31, 2007 compared to net other expense of $3,484 during the three month period ended March 31, 2006.Other expenses incurred were comprised primarily of interest expenses related to the promissory notes issued by the Company.Other income in this category is comprised of finance charge income billed to late paying customers.Other income was also generated by the write-off of certain accounts payable by creditors of the Company resulting in other income of $8,108 during the three months ended March 31, 2007 compared to $-0- during the same period of the prior year.We do not anticipate any major changes in other income and expenses. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Personnel Secure Netwerks has four full-time employees, two part-time employees, and other project-based contract personnel that we utilize to carry out our business.We utilize contract personnel on a continuous basis, primarily in connection with service contracts which require a high level of specialization for one or more of the service components offered.We expect to hire more full-time employees in the future.Although competition for technology sales personnel in the metropolitan Salt Lake City area is intense, because we offer competitive compensation and maintain a productive and collegial work environmental, we don’t believe we will have significant difficulty retaining additional employees or contract personnel in the future. Liquidity and Capital Resources Since inception, the Company has financed its operations through a series of loans, credit accounts with hardware vendors, and the use of Company credit to procure goods and services.As of March 31, 2007, Secure Netwerks’ primary source of liquidity consisted of $7,088 in cash and cash equivalents.We may seek to secure additional debt or equity capital to finance substantial business development initiatives or acquire another hardware reseller.At present, however, we have no plans to seek any such additional capital or to engage in any business development or acquisition activity. 10 FORWARD LOOKING STATEMENTS AND RISK FACTORS Forward Looking Statements When used in this report, the words, “believes,” “plans,” “expects,” and similar expressions are intended by us to identify forward-looking statements within the meaning of and Section 21E of the Securities Exchange Act of 1934, as amended.Such statements are subject to certain risks and uncertainties, including those discussed below, that could cause actual results to differ materially from those we have projected.These forward-looking statements speak only as of the date hereof.All of these forward-looking statements are based on our estimates and assumptions, which although we believe them to be reasonable, are inherently uncertain and difficult to predict.We cannot assure you that the benefits anticipated in these forward-looking statements will be achieved. We undertake no obligation to update any forward-looking statements, but you are advised to consult any further disclosures by Secure Netwerks on this subject in its subsequent filings pursuant to the Securities Exchange Act of 1934.Furthermore, we are providing these cautionary statements identifying risk factors, listed below, that could cause our actual results to differ materially from expected and historical results.It is not possible for our management to foresee or identify all such factors.Consequently, this list should not be considered an exhaustive statement of all potential risks, uncertainties and inaccurate assumptions. RISK FACTORS Operating Risks Our Independent Auditors Have Expressed Uncertainty About Our Ability to Continue as a Going Concern, Which May Dissuade Others From Doing Business With Us.Our independent auditors have raised substantial doubt about our ability to continue as a going concern.Because other organizations that seek to do business with Secure Netwerks often request a copy of our audit report, their perception of our company may be negatively influenced.For example, we may not be able to obtain invoice payment terms and price discounts from equipment manufacturers because we may be viewed as a credit risk, which could lead to a loss of sales opportunities if we do not have sufficient cash flow to pay for our inventory upon receipt or cannot make a profit on the sale of such equipment without such discounts.To date, no manufacturers have discontinued their discount programs with us, but we cannot assure you that such manufacturers will continue to provide us discounts in the future. We Risk Losing Some of Our Key Personnel Because of Our Fluctuating Revenues and Cash Flows .Secure Netwerks’ success depends, in large part, upon the talents and skills of its management and key personnel, principally Chene Gardner, our Chief Executive Officer, and Ryan Gloshen and Jonathon Bish, our principal salespersons.Our sales force is paid variable amounts based largely upon sales receipts, and therefore their incomes can fluctuate substantially from month to monthTo the extent that any of our key personnel are unable or refuse to continue their association with Secure Netwerks, a suitable replacement would have to be found.We do not have employment agreements with any of our personnel and therefore we do not have restrictions on the ability of former employees to compete with us.Further, we do not have key man life insurance on any person in our company and could not therefore be compensated for the loss of any individual due to death or disability.We cannot assure you that we would be able to find suitable replacements for our existing management personnel or technical personnel or that we could retain such replacements for an affordable amount. 11 Our Chief Executive Does Not Work Exclusively for Secure Netwerks and May Face Time Conflicts Which Could Compromise His Availability to Manage Our Company.Chene Gardner, our Chief Executive Officer, is also the controller for SportsNuts, Inc. the Chief Financial Officer for Cancer Therapeutics, Inc., and the Chief Executive Officer for Global Network, Inc.His role in these organizations puts substantial constraints on his time which may detract from his ability to manage the business of Secure Netwerks effectively.Mr. Gardner spends approximately one third of his time working for Secure Netwerks.We cannot assure you that Mr. Gardner will be able to avoid scheduling and time conflicts in the future, which may impair his performance as our Chief Executive Officer. OurBusiness is Inherently Risky Because of Fluctuations in Cash Receipts From Our Customers.The information technology hardware business is inherently risky.Gross profit margins for basic computer hardware are generally small and therefore we seek to sell more sophisticated and customized equipment which generally requires deep relationships with larger organizations.These larger organizations are themselves customarily subject to budget constraints regarding capital equipment purchases which can cause our cash receipts to fluctuate depending on the budget cycle for a particular institutional customer.If our sales and outsourced services do not generate enough cash flow to meet our operating expenses (such as debt service, capital expenditures, and legal and accounting fees), our ability to develop and expand our business and become profitable will be adversely affected.We have periodically experienced cash flow difficulties which have resulted in an accumulated deficit of $193,227 as of December 31, 2006. We Risk Losing Business Due to In-House Technology Personnel.We have found an increasing tendency of medium sized businesses to rely on internal personnel to service and maintain computer networks, even if such personnel are not properly trained to perform the tasks required.Because these persons may not be adequately trained, they may not be aware of the needs of their businesses to acquire updated equipment.In addition, even though these persons remain the point of contact for our sales personnel, they are typically unable to make purchasing decisions regarding computer equipment without securing permission from management or another department who may be resistant to such purchases without having interface with a trained sales representative.Finally, internal technology personnel can also themselves be resistant to bids for service projects because they may feel threatened by specialized outside service technicians who are generally more skilled and may detect errors in the manner in which systems and networks have been managed by in-house personnel in the past.If the trend of relying on internal technology personnel continues, we may not be able to secure agreements with medium-sized organizations or may be forced to dramatically change our sales techniques which has no guarantee of success. Our Business Could be Adversely Affected From Cheaper Outsourced Services Provided Overseas.We are facing increasing competition from outsourced lower overhead firms in India, Russia, and other rapidly developing technology sectors around the world.These firms also have access to low-cost personnel who are fluent in English and are proficient in software languages, which enable them to bid for service projects at a substantially reduced rate from what we are able to provide.Although there are certain configuration, testing and setup services which are difficult to provide remotely, we cannot assure you that such firms will not be able to provide such services in the future and that our revenues will not be adversely affected. We will Require Additional Financing for Expansion and other Functions Which Might Only be Procured on Disadvantageous Terms.We will likely require substantial additional capital in the future for expansion, business development, marketing, computer software and systems, overhead, administrative, and other expenses such as additional payroll and employee training.We cannot assure 12 you that we will be able to raise additional funds or that financing will be available to Secure Netwerks on acceptable terms.Lack of additional funds could negatively affect our business, particularly if we do not possess sufficient cash or are not provided credit facilities to purchase equipment in connection with a large customer order. You Could be Adversely Impacted from Any Additional Financing We Receive Due to Dilution or Restrictive Covenants.Your investment in Secure Netwerks could be negatively affected because of certain factors which may accompany any financing.For example, we may issue our equity securities or securities convertible into our equity at an effective price which causes substantial dilution to your ownership in Secure Netwerks.Any such financing may also contain provisions which may restrict our ability to consummate certain transactions such as a pledge or sale of our assets, an extension of credit, or borrowings, all of which may impair the operation of our business. We Compete With Substantially Larger Companies That May be Better Positioned to Win Larger and More Profitable Contracts.In attempting to market our services to medium and larger organizations, we compete with substantially larger companies which have greater name recognition and financial resources to price their services and, in particular, computer products which are purchased through them.Accordingly, we may not be able to effectively compete for larger outsourcing and purchasing contracts unless and until we possess additional financial, marketing, and technical resources. We May Lose Our Status as an Authorized Reseller Which Could Prevent Us From Selling Certain Computer Equipment.Secure Netwerks success and its outsourced service contracts are substantially dependent upon our ability to deliver our clients high quality products which requires that we continue as an authorized reseller for manufacturers.These manufacturers typically have various conditions which must be met in order to retain such reseller authorization, such as product proficiency certifications, licenses, and volume purchases.Because computer equipment and related software is constantly being modified and upgraded, we may lose our status as an authorized reseller because we have not provided sufficient ongoing training to our employees.Furthermore, we could also lose such status because we lack the financial capacity to secure large volume orders.Where we purchase equipment from a wholesale reseller instead of the manufacturer, we do not control whether or not our suppliers continue to sell us such wholesale products.Any substantial interruption in our ability to supply discounted products to our clients would have a material adverse effect on our business, operating results, and financial condition. Investment Risks A Purchase of Secure Netwerks Shares is a Speculative Investment Because We Have a Limited Operating History and a History of Losses.Secure Netwerks’ shares are a speculative investment. To date, Secure Netwerks has generated net losses and we cannot guarantee that we will ever generate a profit in the future.As of December 31, 2006, Secure Netwerks has an accumulated deficit of $193,227.Secure Netwerks is not guaranteed to continue to make sales of computer products or related outsourced services.If Secure Netwerks continues to generate losses and we are unsuccessful at decreasing Secure Netwerks’ operating costs or raising investment capital, it is unlikely that Secure Netwerks would be able to meet its financial obligations and you could lose your entire investment. There has Never Been a Public Market For Our Shares and You May Therefore Never be Able to Sell Your Shares in the Public Market.Prior to this registration statement, there has been no public market for the common stock of Secure Netwerks.If a public market for the common stock does develop at a future time, sales of shares by shareholders of substantial amounts of common stock of 13 Secure Netwerks in the public market could adversely affect the prevailing market price and could impair our future ability to raise capital through the sale of our equity securities. Even if the Shares of Secure Netwerks are Quoted on a Trading Medium, You May Lack Liquidity in Your Shares.Because in the future, our stock may trade on the over-the-counter bulletin board, our stockholders may have greater difficulty in selling their shares when they want and for the price they want.The over-the-counter bulletin board is separate and distinct from the Nasdaq stock market.The bulletin board does not operate under the same rules and standards as the Nasdaq stock market, including, for example, order handling rules.The absence of these rules and standards may make it more difficult for a stockholder to obtain execution of an order to trade and to obtain the price they wanted for a trade.This means our shareholders may not be able to sell their shares when they want for a price they want.In addition, because stocks traded on the bulletin board are usually thinly traded, highly volatile, have fewer market makers and are not followed by analysts, our stockholders may have greater difficulty in selling their shares when they want and for the price they want.Investors may have greater difficulty in getting orders filled because it is anticipated that if our stock trades on a public market, it initially will trade on the over-the-counter bulletin board rather than on Nasdaq.Investors’ orders may be filled at a price much different than expected when an order is placed.Trading activity in general is not conducted as efficiently and effectively as with Nasdaq-listed securities.Bulletin board transactions are conducted almost entirely manually.Because there are no automated systems for negotiating trades on the bulletin board, they are conducted via telephone.In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders.Therefore, when investors place market orders – an order to buy or sell a specific number of shares at the current market price – it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and getting execution.Because bulletin board stocks are usually not followed by analysts, there may be lower trading volume than for Nasdaq-listed securities.Further, a registered broker-dealer must submit an application to the National Association of Securities Dealers to enable our stock to be listed on the bulletin board.Because the National Association of Securities Dealers will conduct their own review of Secure Netwerks and its business, we cannot assure you that we will be successful in getting Secure Netwerks listed on the bulletin board or any other quotation medium. We Have Never Issued a Dividend and You May Never Receive a Dividend in the Future and Must Rely Solely on a Possible Increase in the Value of Your Shares to Achieve any Return on Your Investment in Lieu of Dividend Income.Secure Netwerks has never issued a dividend and we do not anticipate paying dividends on our common stock in the foreseeable future.Consequently, you should not rely on an investment in Secure Netwerks if you require dividend income.Any return on your investment in Secure Netwerks will come from the potential appreciation in the value of your shares, which is inherently uncertain and unpredictable.Furthermore, we may also be restricted from paying dividends in the future pursuant to subsequent financing arrangements or pursuant to Delaware law. Because Our Liability is Limited, Neither You nor Secure Netwerks May be Able to Hold Management Liable for Certain Breaches of Duty.Secure Netwerks has adopted provisions in its Certificate of Incorporation which limit the liability of our officers and directors and provisions in our bylaws which provide for indemnification by Secure Netwerks of our officers and directors to the fullest extent permitted by Delaware corporate law.Secure Netwerks’ Certificate of Incorporation generally provide that its directors shall have no personal liability to Secure Netwerks or its stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit.Such provisions substantially 14 limit your ability to hold directors liable for breaches of fiduciary duty. You Could be Diluted from the Issuance of Additional Common and Preferred Stock.Presently, Secure Netwerks has 500,000 shares of common stock outstanding and no shares of preferred stock outstanding.Secure Netwerks is authorized to issue up to 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.To the extent of such authorization, the Secure Netwerks board of directors will have the ability, without seeking shareholder approval, to issue additional shares of common stock in the future for such consideration as the board may consider sufficient.The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. ITEM 3.CONTROLS AND PROCEDURES The Company's principal executive officer and principal financial officer, based on his evaluation of the Company's disclosure controls and procedures (as defined in Rules 13a-14 (c) and 15d-14(c) of the Securities Exchange Act of 1934) as of March 31, 2007 has concluded that the Company's disclosure controls and procedures are adequate and effective to ensure that material information relating to the Company and its consolidated subsidiaries are recorded, processed, summarized and reported within the time periods specified by the SEC's rules and forms, particularly during the period in which this annual report has been prepared. The Company's principal executive officer and principal financial officer have concluded that there were no significant changes in the Company's internal controls or in other factors that could significantly affect these controls for the quarter ended March 31, 2007, the date of their most recent evaluation of such controls, and that there were no significant deficiencies or material weaknesses in the Company's internal controls. PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Upon the formation of Secure Netwerks in March 2004, SportsNuts paid $0 for 500,000 shares of Secure Netwerkscommon stock and up until March 1, 2007, Secure Netwerks’ sole shareholder.The consideration paid by SportsNuts in receiving the shares of Secure Netwerks was in exchange for the assumption of $25,196 in liabilities resulting in an additional paid in capital deficit of $25,696 upon issuance. Secure Netwerksis subject to a month-to-month sublease with Acadia Properties, LLC, for the use of office and hardware facilities.We pay Acadia Properties, LLC a rental fee of $1,200 per month, which may increase as our business grows.Secure Netwerks’ rental fee is based on exclusive usage of approximately one-eighth of the office space of Acadia Properties, LLC, which pays an aggregate rental rate of $10,500 per month and is comparable to rents charged to other subtenants of Acadia Properties, LLC.We utilize these facilities for the operation of our day-to-day business.As Secure Netwerks grows 15 and expands, we may seek alternative arrangements for our executive offices and operations elsewhere in the Salt Lake City metropolitan area.Secure Netwerks’ sublease with Acadia Properties, LLC is attached as an exhibit to this registration statement.Kenneth Denos is a principal of Acadia Properties, LLC and is a director of Secure Netwerks. As of June 10, 2004, $80,000 was loaned to Secure Netwerks in the form of the payment of outstanding liabilities on behalf of the Company, and on January 1, 2005, Secure Netwerks issued 4 promissory notes to the following individuals to formalize these non-cash payments in the prior year: · Chene Gardner ($6,250) , the Chief Executive Officer of Secure Netwerks; · Kenneth Denos ($25,000), Director of Secure Netwerks; · John Thomas ($25,000), Secure Netwerks’ corporate counsel; and · Travis Pera ($23,750), son of Walter Pera, Chairman of the board of directors of Secure Netwerks. The notes each mature upon demand, are unsecured, and bear interest at the rate of ten percent per annum. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable. ITEM 5. OTHER INFORMATION Not applicable. 16 ITEM 6. EXHIBITS: The following documents are filed as exhibits to this Form 10-QSB: Exhibit Number Title of Document 3.1 Certificate of Incorporation of Secure Netwerks, Inc., a Delaware corporation.(1) 3.2 Bylaws of Secure Netwerks, Inc., a Delaware corporation.(2) 10.1 Sublease Agreement between the Registrant and Acadia Properties, LLC (3) 10.2 Form Purchase Contract (4) 10.3 Promissory Note Issued to Chene Gardner (5) 10.4 Promissory Note Issued to Travis Pera (6) 10.5 Promissory Note Issued to John Thomas (7) 10.6 Promissory Note Issued to Kenneth Denos (8) 10.7 Equipment Lease between Secure Netwerks and Velocity Capital LLC (9) 99.1 Certification by Chief Executive Officer and Chief Financial Officer, Chene Gardner, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 99.2 Certification by Chief Executive Officer and Chief Financial Officer, Chene Gardner, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (1) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (2) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (3) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (4) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (5) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (6) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (7) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (8) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. (9) Filed as an Exhibit to the Company’s Registration Statement on Form 10 SB12G, deemed effective by the Commission on January 17, 2007. 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SECURE NETWERKS, INC. Date: May 15, 2007BY: /S/ Chene Gardner Chene Gardner Chief Financial Officer 18
